DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “comparing” should read –compare—.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “provide an output image for presentation on a display that indicates the current position of the interventional device with respect to the reference image”. It is unclear if the output image is one of the live ultrasound images previously recited or is a different image. Additionally, if it is intended to represent a different image, it is unclear how it relates to the current image data or the to the reference image and/or to the comparison performed. For examination purposes, it has been interpreted to mean any output image but clarification is required. 

Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (WO 2015075612), hereinafter Schneider, in view of Tahmasebi et al. (US 20160317119), hereinafter Tahmasebi.
Regarding claims 1 and 14, 
Schneider teaches an ultrasound visualization system (at least fig. 4 (400) and corresponding disclosure in at least pg. 19 lines 10-19) for tracking a position of a moving object ( based on a stream of live ultrasound images (at least fig. 1 (103) and corresponding disclosure in at least pg. 7 lines 5-19 which disclose acquiring images of the patient in real time) of an ultrasound imaging probe (at least fig. 4 (440) and corresponding disclosure in at least pg. 19 lines 10-19), the ultrasound visualization system (400) comprising at least one processor (at least fig. 4 (410) and corresponding disclosure in at least pg. 19 lines 10-19 and pg. 6 which discloses the process of fig. 1 is performed using one or more computers) configured to: 
receive the stream of live ultrasound images (at least fig. 1 (103) and corresponding disclosure in at least pg. 7 lines 5-19 which disclose acquiring images of the patient in real time)
extract from the stream of live ultrasound images a reference image comprising reference image data, the reference image including an anatomical feature (pg. 2 lines 5-18 which disclose the ultrasound image data of an anatomical object (i.e. an anatomical feature) includes a current frame and 
extract from the stream of live ultrasound images a current image comprising current image data, the current image being later in time to the reference image and including at least a portion of the anatomical feature and including a portion of the moving object (pg. 2 lines 5-18 which discloses the ultrasound image data of an anatomical object. Examiner notes any objects moving within the image including the anatomical feature in a dynamic scan pg. 8 lines 1-5) at a current position (pg. 2 lines 5-18 which disclose the ultrasound data may include a current frame which may be a most-recently acquired frame (i.e. later in time to the reference frame which is a previously acquired image) and compare the current frame and the reference frame. Examiner notes the current frame is extracted in order to perform the comparison)
comparing the current image data to the reference image data (pg. 2 lines 4-18 which discloses comparing the current frame and the reference frame to determine the displacement) match the at least a portion of the anatomical feature in the current image with the anatomical feature in the reference image to determine a spatial relationship between the current position of the moving object and the anatomical feature in the reference image (at least fig. 1 (111) and corresponding disclosure in at least pg. 10 lines 3- 22 which discloses displacement (i.e. spatial relationship) determination is determined by a spatial registration (i.e. matching) and pg. 2 lines 4-18 which discloses comparing the current frame and the reference frame to determine the displacement)
provide an output for presentation on a display that indicates the spatial relationship of the current position with respect to the reference image (at least fig. 1 (125) and fig. 2 and corresponding disclosure in at least pg. 16 lines 3-16 which discloses displaying image data on a display which depicts a current image and a right cue which indicates motion of the probe to the right relative to the reference frame)

While Schneider teaches the system may be used for interventions such as needle biopsy or catheter based procedures (pg. 22 line 19 – pg. 23 line 4), Shneider fails to explicitly teach that the moving object is specifically an interventional device.
Tahmasebi, in a similar field of endeavor involving ultrasonic imaging, teaches an ultrasound visualization system (at least fig. 1 (100) and corresponding disclosure in at least [0031]) for tracking a position of an interventional device (at least fig. 1 (102) and corresponding disclosure in at least [0034] which discloses instrument may be a needle or a catheter) based on a stream of live ultrasound images ([0037] which discloses generating signals from a plurality of array positions to provide one or more real time images and the interventional device has a sensor responsive to the signals and is used to determine a position and orientation of the interventional device) received from an ultrasound imaging probe (at least fig. 1 (130) and corresponding disclosure in at least [0034]), the ultrasound visualization system (100) comprising at least one processor (at least fig. 1 (112) and corresponding disclosure in at least [0031]) configured to:
Extract from the stream of live ultrasound images a current image comprising current image data, the current image (at least fig. 2B (202) and corresponding disclosure in at least [0039]. Examiner notes the image is a 2D image which is disclosed as being in real-time in [0036]) including a portion of an anatomical feature (at least fig. 2B (206 or 204) and corresponding disclosure in at least [0039] and fig. 5 (518) discloses displaying the overlay image over real-time images) and including at least a portion of the interventional device at a current position (fig. 2B (210) and corresponding disclosure [0039])
Comparing the current image data to a reference image data to thereby match a portion of an anatomical feature in a current image with an anatomical feature in a reference image (at least fig. 5 (506) and corresponding disclosure in at least [0046]. Examiner notes registering the real-time image to a reference image would necessarily include a comparison to match) and thereby determine a spatial 
provide an output image for presentation on a display that indicates the current position of the interventional device, with respect to the reference image based on the determined spatial relationship ([0023] which discloses the instrument can be tracked in 3D and visualized on top of the 3D plan (i.e. with respect to the reference image or at least fig. 5 (514 and 518) and corresponding disclosure [0048] which discloses an overlay image comprises a position of interest such as a distal tip of the instrument and the overlay image is displayed over real-time and/or reference images. Examiner notes this would necessarily be based on the registration between the 2D image and the reference image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider to include tracking an interventional device as taught by Tahmasebi in order to ensure the confidence of a position during a biopsy or catheter procedure. Such a modification would provide relevant information in real time as to where instrument is located (Tahmasebi [0040])   

Examiner further notes in the modified system the current image including the current position of the interventional device (such as that taught by Tahmasebi) in combination with the cue of Schneider would provide an output image that indicates the current position of the interventional device with respect to the reference image based on the determined spatial relationship. In otherwords, the cue would indicate the current position of the interventional device with respect to the reference image. 



Regarding claim 6, 
Schneider further teaches further comprising the ultrasound imaging probe (440) 

Regarding claim 7, 
Schneider further teaches that the ultrasound imaging probe is an intra cardiac echography, ICE, imaging probe or a trans esophageal, TEE, imaging probe (“It is further envisioned that embodiments of the present system may be used for cardiac interventions such as: catheter based procedures, transcatheter aortic valve replacement (TAVR), VSD repair, ASD repair, atrial appendage closure, MitralClip procedures, and atrial ablations. It is further envisioned that embodiments of the present system may be used for Transthoracic (TTE) or transesophageal (TEE) imaging.” (pg. 23, lines 1-2)).

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tahmasebi as applied to claim 1 above, and further in view of Kruecker (WO 2016178198) and Wimer (US 20140249405 A1), hereinafter Wimer.
Regarding claim 2, 
Schneider, as modified, teaches the elements of claim 1 as previously stated. 
 Schneider further teaches matching the portion of the anatomical feature in the current image with the anatomical feature in the reference image to establish a spatial relationship between the non-overlapping portion of the second field of view and the first field of view (Examiner notes the 
Schneider, as modified, fails to explicitly teach that the reference image corresponds to a first field of view, and wherein the current image corresponds to a second field of view that has as an overlapping portion that overlaps with the first field of view and a non-overlapping portion that does not overlap with the first field of view; and wherein the at least one processor is further configured to extend the field of view of the reference image by: adapting the reference image to include at least a portion of the non- overlapping portion of the second field of view based on the established spatial relationship.
Krueker, in a similar field of endeavor involving ultrasound imaging, teaches a reference image corresponds to a first field of view, and wherein a current image corresponds to a second field of view (pg. 3 lines 5-7 which disclose analyzing a pose for a current view to compare field of view differences between the pose for the baseline image and the pose for the current view using the tracking system to generate success parameters. Examiner notes that the baseline image corresponds to the reference image) that has as an overlapping portion that overlaps with the first field of view and a non-overlapping portion that does not overlap with the first field of view (pg. 4 lines 24-25 which disclose fields of view are compared to identify similar poses for imaging equipment to enable sufficient overlap (success parameters) between baseline and live images).
It would be obvious to one skilled in the art before the effective filing date to modify modified Schneider et al. by teaching that that the reference image corresponds to a first field of view, and wherein the current image corresponds to a second field of view that has as an overlapping portion that overlaps with the first field of view and a non-overlapping portion that does not overlap with the first field of view, as taught by Kruecker, in order to ensure the current image and the reference image are in a similar pose for inserting the interventional device. 

Wimer, in a similar field of endeavor involving ultrasound imaging, teaches performing a reference image update through feature-based comparison of a library of reference images against a current probe image (Examiner notes that updating the reference image is interpreted as adapting the reference image and updating based on feature-based comparison would include adapting the reference image to include portions of the second field of view including any non-overlapping portions based on a spatial relationship)
It would be obvious to one skilled in the art before the effective filing date to modify the processor of Schneider, as currently modified, to include adapting the reference image to include at least a portion of the non-overlapping portion of the second field of view as taught by Wimer in order to ensure the reference images correspond to the current position of the probe accordingly. 

Regarding claim 3, 
Wimer further teaches wherein adapting the reference image further comprises using the current image data from at least a portion of the overlapping portion of the second field of view to update a corresponding portion of the reference image ([0037] which discloses comparison of the reference images against the current probe image. Examiner notes this would include all of the image including any overlapping portions)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Tahmasebi, Krueker, and Wimer as applied to claim 3 above and further in view of Hashimoto et al. (US 20150178921 A1), hereinafter Hashimoto.  
Regarding claim 4, 
Schneider, as modified, teaches the elements of claim 3 as previously stated. Schneider, as modified, fails to explicitly teach that updating the corresponding portion of the reference image further comprises averaging the current image data and the reference image data at corresponding positions within the overlapping portion of the second field of view.
In the same field of ultrasound diagnostics and image processing, Hashimoto teaches updating a corresponding portion of a reference image comprises averaging a first image data and reference image data ([0089]-[0090] which discloses a spatial averaging processing is performed on image data of ultrasound image data and is further performed on candidate image data of CT image data (i.e. reference image data) and a similarity between the two types of image data is used in order to narrow down pieces of reference image data which is similar to the ultrasound image data for selecting the CT pattern data which has the most similarity to the ultrasound image data. Examiner notes this would include averaging all of the imaging data including at corresponding positions within any overlapping portions of the second field of view.)
It would be obvious to a person having ordinary skill in the art before the effective filing date to to have modified the system of Schneider to include averaging the current image data and the reference image data at corresponding positions within the overlapping portion of the second field of view, as taught by Hashimoto, in order to identify the reference image which is most similar to the current image accordingly (Hashimoto [0090]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tahmasebi as applied to claim 1 above, and further in view of Hansen et al. (US 20160354057), hereinafter Hansen.
Regarding claim 5, modified Schneider et al. teach the system set forth above but fail to teach that extracting the current image from the stream of live ultrasound images further comprises determining the current position of the interventional device by performing an edge detection method on the current image data to determine an outline of the interventional device.
Hansen, in a similar field of endeavor involving ultrasound imaging, teaches determining the current position of an interventional device (at least fig. 3 (306) and corresponding disclosure in at least [0030]) by performing an edge detection method on the current image data to determine an outline of the interventional device ([0037]- [0038] which discloses the processor 116 may, for instance, implement an edge-detection algorithm within the specified volume, such as the volume corresponding to the aortic root, in order to identify the catheter 306 and After identifying an edge of the catheter 306, the processor 116 may then calculate a line based on the results of the edge detection and compare the position and orientation of the calculated line (representing the position of the catheter 306) with the position and orientation of the guideline 304 (representing the intended insertion path).
It would be obvious to one skilled in the art before the effective filing date to modify modified Schneider et al. by determining the current position of the interventional device by performing an edge detection method on the current image data to determine an outline of the interventional device, as taught by Hansen in order to better visualize the interventional device (Para. [0038]).

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tahmasebi as applied to claim 1 above, and further in view of Li et al. (US 20130231557).
Regarding claim 8,

In the field of intracardiac echocardiography, Li et al. teach (Fig. 1) that an interventional device is an ablation catheter (at least fig. 1 (184) and corresponding disclosure in at least [0027] which discloses the system 100 includes intraoperative tracking and guidance in the delivery of the at least one catheter 184 of the ablation system 130)
It would be obvious to one skilled in the art before the effective filing date to modify modified Schneider et al. by including an ablation catheter, as taught by Li et al., in order to deliver ablation energy to ablate or end electrical activity of tissue of the imaged subject (Para. [0034]).

Regarding claim 11, 
Schneider, as modified, teaches the elements of claim 1 as previously stated. Schneider, as modified, fails to explicitly teach that the at least one processor is further configured to: receive, from a positioning system comprising at least one position sensor disposed on the interventional device, and at least one position sensor disposed on the ultrasound imaging probe , position data corresponding to a current position of the position sensor disposed on the interventional device respective the ultrasound imaging probe; and to indicate, in the reference image, the current position of the interventional device, based further on the current position of the position sensor disposed on the interventional device respective the ultrasound imaging probe.
In the field of intracardiac echocardiography, Li et al. teach (Fig. 2 and 3) at least one processor is configured to: 
receive, from a positioning system (at least fig. 3 (125) and corresponding disclosure in at least [0027]) comprising at least one position sensor (at least fig. 1 (202) and corresponding disclosure in at least [0027]) disposed on the interventional device (at least fig. 3 (105) and corresponding disclosure in 200) and corresponding disclosure in at least [0027]), position data corresponding to a current position of the position sensor disposed on the interventional device respective the ultrasound imaging probe ([0042] which discloses the tracking system 125 utilizes a tracking coordinate system 325 to define tracking spatial relation and orientation and movement of the tracking elements 185, 190, 195, and 200 or respective catheters 105 and 184 relative to one another and to time. For example, the tracking coordinate system 325 references the orientation and spatial relation of the tracking element 200 at the ICE catheter 105 relative to one of the receiver or references 185, 190, 195 of the tracking system 12) and to 
indicate, in the reference image, the current position of the interventional device, based further on the current position of the position sensor disposed on the interventional device respective the ultrasound imaging probe ([0059] which discloses the GUI 371 facilitates the 3D or 4D ICE image acquisition via displaying representations 372 of a history of each position of the ICE catheter 105 or ablation catheter 184 at events of image acquisition, displaying a representation 373 of a current position of the ICE catheter 105. Examiner notes that step 335 (the starting step) is to register the reference and current image/position data, with that the current position of the interventional device that contains ultrasound markers for tracking its position is shown in the reference image (Fig. 5)).
It would be obvious to one skilled in the art before the effective filing date to have modified the system of Schneider to receive, from a positioning system comprising at least one position sensor disposed on the interventional device, and at least one position sensor disposed on the ultrasound imaging probe , position data corresponding to a current position of the position sensor disposed on the interventional device respective the ultrasound imaging probe; and to indicate, in the reference image, the current position of the interventional device, based further on the current position of the position 

Regarding claim 12, 
Li further teaches wherein the positioning system (125) is one of: an ultrasound-based positioning system and an electromagnetic-based positioning system ([0027] which discloses employing a hybrid electromagnetic and ultrasound positioning technique. The hybrid electromagnetic/ultrasound positioning technique facilitates dynamic tracking by locating tracking elements or dynamic references 185, 190, 195, 200, alone or in combination with ultrasound markers 202 (e.g., comprised of metallic objects such brass balls, wire, etc.). The ultrasonic markers 202 may be active (e.g., illustrated in dashed line located at catheters 105 and 184) or passive targets (e.g., illustrated in dashed line at imaged anatomy of subject 110).
It would be obvious to one skilled in the art before the effective filing date to modify modified Schneider et al. by teaching that the positioning system is one of: an ultrasound-based positioning system and an electromagnetic-based positioning system, as taught by Li et al., in order to facilitate dynamic tracking by locating tracking elements or dynamic references alone or in combination with ultrasound markers (Para. [0027]).

Regarding claim 13, 
Li further teaches further comprising the positioning system (125).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tahmasebi as applied to claim 1 above, and further in view of Cohen et al. (US 20120232547 A1), hereinafter Cohen.
Regarding claim 9, 
Schneider, as modified, teaches the elements of claim 1 as previously stated. Tahmasebi further teaches wherein the processor is further configured to: 
Provide a marker in the reference image corresponding to the position of the interventional device in real-time (518)  ([0048] which discloses the position of the tip of the instrument is highlighted i.e. marked in the overlay image and fig. 5 (518) depicts overlaying the image with highlighted (i.e. marked) position over reference images)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include a marker as taught by Tahmasebi in order to enhance the users visualization of the needle with respect to the reference image. 
Schneider, as modified, fails to teach that the at least one processor is further configured to: 
receive from the interventional device a trigger signal indicative of an activation of the interventional device; 
Cohen, in a similar field of endeavor involving procedures with interventional instruments teaches receiving from an interventional device (at least fig. 8 (122) and corresponding disclosure in at least [0149]) a trigger signal indicative of an activation of the interventional device ([0049] which discloses when an ablation catheter is hot or energized, electricity travels through the catheter handle activate an alert. Examiner notes the alert is configured a trigger signal)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified to include a trigger signal 

Regarding claim 10, 
Cohen further teaches wherein the interventional device is an ablation catheter ([0149]) and wherein the trigger signal is indicative of delivery of ablation energy by the ablation catheter ([0049]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tahmasebi as applied to claim 11 above, and further in view of Friedman (US 20030045796 A1).
Regarding claim 15,
Schneider, as modified, teaches the elements of claim 11 as previously stated. Schneider fails to explicitly teach wherein the at least one processor is further configured to update the reference image by extracting form the stream of live ultrasound images a second reference image that shows the anatomical feature at a later time.
Friedman, in a similar field of endeavor involving ultrasound imaging, teaches updating a reference image by extracting a second reference image that shows an anatomical feature at a later time ([0010] which discloses a reference cine image may be continuously updated and [0021] which discloses a reference image is automatically captured and after a predetermined amount of time passes the reference image is re-captured thus extracting a second reference image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include extracting a second reference image as taught by Friedman in order to ensure the reference image lags behind the live image by a pre-determined amount [0010]. Such a modification ensures the reference image does not differ from the live image by a significant amount. 

Response to Arguments
Examiner first notes the 35 U.S.C. 112(b) rejections of claims 2-4, 10, and 14 have been withdrawn in view of amendments made to the claims.
New 35 U.S.C. 112(b) rejections necessitated by amendment.
With respect to the 103 rejections, Examiner notes that while the rejection has been updated in view of the amendments to the claims, examiner has relied upon the same art and applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. For example, applicant argues “we have amended the claims to more clearly recite that the ‘matching’ is performed upon digital image data extracted from two different frames of the captured image stream, and the output imagery presents the current position of the interventional device with respect to the reference image. At least this feature differentiates from the art of record, taken alone or in combination” (REMARKS pg. 7). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Examiner respectfully disagrees with the arguments in that a spatial registration as taught by Schneider would comprise a matching performed upon digital image data extracted from two different frames (i.e. the current frame and the reference frame) and further teaches an output image that indicates a current position of the current image with respect to the reference image based on the spatial relationship determined from the matching in at least fig. 2 and corresponding disclosure in at least pg. 16 lines 3-16. Furthermore, Tahmasebi teaches an output image which indicates a current position of the interventional device with respect to a reference image. Examiner notes the modified system of Schneider and Tahmasebi does teach the claim limitations of claims 1 and 14 accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793